 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 1 of 22 Page ID #:3659




 1   MICHAEL FEUER, City Attorney
     KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
     A. PATRICIA URSEA, Deputy City Attorney (SBN 221637)
 3   FELIX LEBRON, Deputy City Attorney (SBN 232984)
     200 N. Main Street, City Hall East, Room 675
 4   Los Angeles, CA 90012
     Telephone (213) 978-
 5   Facsimile (213) 978-7011
     Patricia.Ursea@lacity.org
 6   Felix.Lebron@lacity.org
     Attorneys for Defendant, CITY OF LOS ANGELES
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA

10   Janet Garcia, Gladys Zepeda, Miriam Zamora,      Case No.: 2:19-cv-6182-DSF-PLA
     Ali El-Bey, Peter Diocson Jr., Marquis Ashley,   [Assigned to Hon. Dale S. Fischer]
11   James Haugabrook, individuals, KTOWN FOR         CITY OF LOS ANGELES’
12   ALL, an unincorporated association,              OPPOSITION TO PLAINTIFFS’
     ASSOCIATION FOR RESPONSIBLE AND                  MOTION FOR ORDER TO SHOW
13   EQUITABLE PUBLIC SPENDING an                     CAUSE RE: CIVIL CONTEMPT
14   unincorporated association                       AND SANCTIONS
                     Plaintiffs,
15
          vs.                                 [Declarations of Howard Wong,
16   CITY OF LOS ANGELES, a municipal entity; Domingo Orosco and Gabriel S. Dermer
17   DOES 1-50,                               Filed Concurrently Herewith]
                 Defendant(s).
18
                                                      Date: September 21, 2020
19
                                                      Time: 1:30p.m.
20                                                    Ctrm: Room 7D
21
22
23
24
25
26
27
28                                         i
       CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                       CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 2 of 22 Page ID #:3660




 1                                               TABLE OF CONTENTS
 2   I.       INTRODUCTION ..................................................................................................... 1
 3   II.      RELEVANT FACTS ................................................................................................. 3
 4               A. Post-Injunction Cleanup Operations................................................................. 3
 5               B. Revisions of Permanent Signs .......................................................................... 4
 6               C. The Paper Notices On Which Plaintiffs Base Their Motion ............................ 5
 7               D. The City’s Efforts To Address Plaintiffs’ Concerns ........................................ 7
 8   III.     LEGAL STANDARDS APPLICABLE TO CIVIL CONTEMPT ........................... 8
 9   IV.      THE CITY SUBSTANTIALLY COMPLIED WITH THE INJUNCTION ............. 9
10
                 A. The City Has Not Enforced The Bulky Item Provisions .................................. 9
11               B. New Permanent Signs Are Compliant; The Errant Temporary Signs
12                   Were Promptly Corrected ............................................................................... 10
13   V.       THERE IS NO BASIS NOR NEED FOR THE REQUESTED SANCTIONS ...... 13
14
                 A. The Requested Monetary Fines Are Unwarranted ......................................... 14
15               B. Posting of Remedial Notices Is Unnecessary ................................................. 16
16               C. Attorneys’ Fees Are Unwarranted .................................................................. 16
17   VI.      CONCLUSION........................................................................................................ 18
18
19
20
21
22
23
24
25
26
27
28                                             i
           CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                           CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 3 of 22 Page ID #:3661




 1                                             TABLE OF AUTHORITIES

 2                                                                                                                         Page(s)
 3   Cases
 4   Bbu, Inc. v. Sara Lee Corp.,
 5     2009 WL 10672191 (S.D. Cal. Sept. 29, 2009)....................................................... 12, 13
 6   Cuviello v. City of Oakland,
 7     2009 WL 3707014 (N.D. Cal. Oct. 19, 2009) ................................................... 14, 15, 16

 8   Degla Grp. For Invs., Inc. v. Boconcept USA, Inc.,
       2010 WL 11509053 (C.D. Cal. Sept. 30, 2010) .................................................. 8, 12, 13
 9
10   In re Dual-Deck Video Cassette Recorder Antitrust Litig.,
         10 F.3d 693 (9th Cir. 1993) .................................................................................... passim
11
     Facebook, Inc. v. Power Ventures, Inc.,
12
       2017 WL 3394754 (N.D. Cal. Aug. 8, 2017) ................................................................ 16
13
     General Signal Corp. v. Donallco, Inc.,
14     787 F.2d 1376 (9th Cir. 1986) ................................................................................. 14, 15
15
     Harbor Breeze Corp. v. Newport Landing Sportfishing, Inc.,
16     2020 WL 816135 (C.D. Cal. Jan. 23, 2020) .................................................................... 8
17   Innovation Ventures, LLC v. N2G Distrib., Inc.,
18      No. SA CV 12-00717-AB (Ex), 2014 U.S. Dist. LEXIS 184735
        (C.D. Cal. Nov. 4, 2014) ............................................................................................ 9, 17
19
     Int’l Union v. Bagwell,
20
         512 U.S. 821 (1994) ....................................................................................................... 14
21
     Labor/Cmty. Strategy Ctr. v. L.A. Cty. Metro Transp. Auth.,
22     564 F.3d 1115 (9th Cir. 2009) ................................................................................... 8, 13
23
     Nat’l Advertising Co. v. Orange,
24     861 F.2d 246 (9th Cir. 1988) ......................................................................................... 12
25   O’M & Assocs., LLC v. Ozanne,
26     2011 WL 2160938 (S.D. Cal. Jun. 1, 2011) .................................................................... 9
27
28                                          ii
        CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                        CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 4 of 22 Page ID #:3662




 1   On Command Video v. Lodgenet Entm’t Corp.,
       976 F. Supp. 917 (N.D. Cal. Apr. 3, 1997)...................................................................... 9
 2
     Quantum Labs, Inc. v. Maxim Integrated Prods.,
 3     2020 WL 1914959 (N.D. Cal. Apr. 20, 2020) ................................................................. 9
 4
     Ramond v. Designers Fountain, Inc.,
 5     1993 WL 43561 (C.D. Cal. 1993) ................................................................................. 17
 6   Shuffler v. Heritage Bank,
 7      720 F.2d 1141 (9th Cir. 1983) ....................................................................................... 16
 8   TrafficSchool.com v. Edriver Inc.,
 9      653 F.3d 820 (9th Cir. 2011) ......................................................................................... 12

10   United States v. Alfredoflores,
       628 F.2d 521 (9th Cir. 1980) ......................................................................................... 15
11
12   United States v. Ayres,
       166 F.3d 991 (9th Cir. 1999) ......................................................................................... 14
13
     United States v. Bright,
14
       596 F.3d 683 (9th Cir. 2010) ....................................................................................... 8, 9
15
     Vertex Distrib. v. Falcon Foam Plastics, Inc.,
16      689 F.2d at 891-92 ................................................................................................... 12, 13
17
     Westside Shepherd Rescue of L.A. Inc. v. Pollock,
18     2009 WL 10675198 (C.D. Cal. Aug. 27, 2009) ...................................................... 13, 15
19   Whittaker Corp. v. Execuair Corp.,
20     953 F.2d 510 (9th Cir. 1992) ................................................................................... 14, 16
21   Other Authorities
22   Local Rule 7-3 ................................................................................................................. 7, 18
23
24
25
26
27
28                                           iv
         CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                         CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 5 of 22 Page ID #:3663




 1   I.      INTRODUCTION
 2           On April 13, 2020, the Court granted Plaintiffs’ motion for preliminary injunction
 3   “to prevent the City from enforcing two facially-unconstitutional provisions” of the Los
 4   Angeles Municipal Code (“LAMC”) (Dkt. No. 48 at 11:5-8):
 5           (1) LAMC 56.11(3)(i), which permits removal and destruction of items in the
 6               public right of way that are “too large to fit into a 60-gallon container with the
 7               lid closed” (“Bulky Item Provision”) (Dkt. No. 58 at 2-3); and
 8           (2) LAMC 56.11(10)(d), which makes it unlawful for any person to “willfully
 9               resist, delay or obstruct a City employee from removing or discarding a Bulky
10               Item” (“Penalty Provision”) (id. at 3, 30) (collectively “the Bulky Item
11               Provisions”).
12           The Court enjoined enforcement of these provisions because it found that
13   Plaintiffs were likely to succeed in showing that the Bulky Item Provision violates
14   (a) the Fourth Amendment “by permitting the seizure and immediate destruction of
15   Bulky Items without a warrant or pursuant to a warrant exception” (id. at 13) and
16   (b) procedural due process because it “permits the City to remove and permanently
17   destroy Bulky Items without any procedural safeguards whatever” (id. at 22).
18           As a corollary to the injunction against enforcement of the Bulky Item Provisions,
19   the Court also prohibited the City from “[p]osting signs, notices, or other public
20   information stating that the City will enforce Sections 56.11(3)(i) or 56.11(10)(d) of the
21   [LAMC].” Id. at 30. This prohibition is the sole basis for Plaintiffs’ motion for
22   contempt. See Notice of Motion, Dkt. No. 88 at (i). Plaintiffs do not allege that the City
23   has enforced the Bulky Item Provisions, nor do they present any evidence of such
24   enforcement. And in fact, the City has not enforced the Bulky Items Provisions since
25   the injunction issued. See Declaration of Howard Wong (“Wong Decl.”), ¶¶ 11-12, 18,
26   21. Los Angeles Sanitation (“LASAN”) adjusted its protocols for addressing bulky
27   items in order to comply with the injunction, and informed all LSD personnel
28   accordingly. See id., ¶ 9. Since then, the LASAN employees responsible for cleanup
                                               1
          CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                          CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 6 of 22 Page ID #:3664




 1   operations have reminded that the Bulky Item Provisions were not to be enforced—and
 2   thus, they have not been enforced. See id., ¶¶ 9, 11-12, 18, 21; see also Declaration of
 3   Domingo Orosco (“Orosco Decl.”), ¶ 8.
 4         With respect to the prohibition against “[p]osting signs, notices, or other public
 5   information” at issue in Plaintiffs’ motion, the record shows that the vast majority of the
 6   City’s actions complied with the Preliminary Injunction. After the injunction issued, the
 7   City posted 1,080 permanent signs around the City relating to cleanup operations. Not a

 8   single one of those signs violates the injunction. Orosco Decl., ¶¶ 18-19, Ex. 2.

 9   Plaintiffs do not contend otherwise; nor can they. None of these newly posted
     permanent signs contains any reference to LAMC 56.11(3)(i) or (10)(d) or states that the
10
     Bulky Items Provisions will be enforced; indeed, none of these signs contains any
11
     references to bulky items whatsoever. Id. In addition, although the Court’s order does
12
     not expressly require the City to revise permanent signs that were in place before the
13
     injunction issued, the City agreed to do so after Plaintiffs raised the issue on
14
     July 27, 2020. Consequently, LASAN employees were deployed to place overlays on
15
     over 3,000 existing permanent signs to remove all references to bulky items or the Bulky
16
     Item Provisions, and they continue to inspect and place additional overlays as needed.
17   See Orosco Decl., ¶¶ 23, 33; Wong Decl., ¶ 22. The City has promptly investigated and
18   responded to not only these concerns, but all other concerns Plaintiffs have raised about
19   the injunction. See Declaration of Gabriel S. Dermer (“Dermer Dec.”), ¶¶2-16.
20         Despite this record of compliance, Plaintiffs contend that the City has shown “a
21   blatant disregard for this Court’s injunction.” Dkt. No. 88 at 1:16-17. This contention is
22   based solely on four isolated instances in which paper notices that stated “bulky items
23   are prohibited” were posted in connection with scheduled cleanup operations. To be
24   clear, despite these errant notices, no bulky items were removed or destroyed based on
25   their size during these cleanups (Wong Decl., ¶¶ 11-12, 18, 21), and Plaintiffs do not
26
27
28
                                                2
       CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                       CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 7 of 22 Page ID #:3665




 1   allege otherwise.1 Furthermore, there is no evidence that any person relied on these
 2   notices to their detriment or suffered any harm as a result of the notices. Moreover, the
 3   City immediately removed the notices and since then has taken steps to ensure that all
 4   existing and future notices comply with the injunction. Orosco Decl., ¶ 33; Wong Decl.,
 5   ¶ 22. Indeed, the issues in Plaintiffs’ contempt motion were addressed and resolved
 6   before the motion was filed. See id.; see also Dkt. No. 88 at 15:15-16, 17:2-5.
 7          Given these facts, and in light of the City’s overall record of compliance,
 8   Plaintiffs’ characterization that the City has shown “a blatant disregard for this Court’s
 9   injunction” is patently inaccurate and unfair. There is no basis on which to hold the City
10   in contempt, and certainly no justification for awarding the sanction of $45,205 a day
11   that Plaintiffs seek. See Dkt. No. 88 at 21:10-14. Plaintiffs’ motion should be denied.
12   II.    RELEVANT FACTS
13
            A.    Post-Injunction Cleanup Operations
14
             Prior to the Court’s issuance of the Preliminary Injunction, while Plaintiffs’
15
     motion was pending, the City took proactive steps to adjust operational practices with
16
     respect to the removal, storage, and disposition of bulky items. Orosco Decl., ¶ 7. On
17
     February 28, 2020, LASAN informed staff that bulky items were only to be removed
18
     and discarded if a health hazard was identified and documented. Id. After the
19
     Preliminary Injunction issued, LASAN implemented adjustments to the protocols for
20
     addressing bulky items in order to comply with the injunction, and informed all LSD
21
22   1
       Neither notice stated that bulky items would be destroyed or referenced the Bulky Item
23   Provision. See Dkt. No. 82-9 (“Property left behind, except for items that pose an
     immediate threat to public health and safety, trash, and evidence of a crime or
24   contraband, will be collected and kept by the City for a period of 90 days during which
25   time it may be retrieved by its rightful owner”; “[t]he City reserves the ability to address
     items…bulky items…at any time and in any location”); Dkt. No. 82:11 (“Failure to
26   remove this bulky item within 24 hours will subject it to removal by the City…Absent
27   an immediate threat to public health or safety, the bulky item and any personal property
     removed from within the bulky item will be maintained in a secured location for 90
28   days.”)
                                                3
         CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                         CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 8 of 22 Page ID #:3666




 1   personnel accordingly. Wong Decl., ¶ 9. In addition, the City implemented a revised
 2   form of permanent metal signs that provide notice of regularly occurring cleanups
 3   around A Bridge Home Shelters, which omits any reference to LAMC 56.11(3)(i) or
 4   Bulky Items. See Dkt. No. 88 at 11:10-11. The City ensured that all 1,080 new metal
 5   signs erected at approximately 270 locations after the Preliminary Injunction issued are
 6   the revised form. Orosco Decl., ¶¶ 18-19, Ex. 2.
 7          Due to the COVID-19 pandemic, on March 17, 2020, the City Council voted that
 8   LASAN should suspend noticed CARE+ comprehensive cleanups. Orosco Decl., ¶ 12.
 9   On July 29, 2020, the Los Angeles City Council voted to resume such cleanups only in
10   the Special Enforcement and Cleaning Zones (“SECZ”) around A Bridge Home shelters.
11   Id., ¶ 26. SECZs are designated areas around A Bridge Home shelters that receive
12   enhanced sanitation services, which involve spot cleaning for removal of trash, debris,
13   and hazardous materials on four designated days a week, and a noticed CARE+
14   comprehensive cleanup at a designated time and day of the week. Id., ¶ 15. Alongside
15   the recent resumption of these cleanups, the City provides enhanced services for
16   unhoused residents in the areas, including mobile hygiene units with toilets, showers,
17   and sinks; distribution of sanitary kits containing masks, gloves and hand sanitizers; tent
18   exchanges; and free COVID-19 testing. Id., ¶ 27; Wong Decl., ¶¶ 4, 18.
19          B.    Revisions of Permanent Signs
20          Although Plaintiffs do not appear to be moving on this basis, they point to
21   permanent signs that contain references to bulky items, which had been posted
22   throughout the City before the Preliminary Injunction issued. See Dkt. No. 88 at 4 n. 1;
23   see also Wong Decl., ¶ 14. The Preliminary Injunction did not expressly order the City
24   to remove such signs. See Dkt. No. 58 at 30.2 Nonetheless, when Plaintiffs raised a
25
26   2
       Plaintiffs knew of the existence of these permanent signs around A Bridge Home
27   Shelters when they moved for the preliminary injunction; a sample of one such sign
     referencing LAMC 56.11(3)(i) was included as evidence in the City’s opposition to the
28   preliminary injunction motion. See Wong. Decl., ¶ 14 (citing Dkt. No. 42-6, Ex. 14).
                                                4
         CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                         CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 9 of 22 Page ID #:3667




 1   concern about these signs on July 27, 2020, the City rapidly deployed LASAN
 2   employees into the field to place overlays on the signs (totaling over 3,000, posted at
 3   approximately 750 different locations throughout the City) to remove references to
 4   LAMC 56.11(3)(i) and/or bulky items. Orosco Decl., ¶¶ 20-23. Although Plaintiffs

 5   contend that some of the existing signs are missing overlays (an issue that the City is

 6   investigating, which may involve the overlays falling off or being deliberately removed),
     there is no dispute that the City placed overlays on thousands of signs around the City.
 7
     See Orosco Decl., ¶ 23. LASAN staff continue to inspect and place any overlays as
 8
     needed. See Id., ¶¶ 25, 31; Wong Decl., ¶ 22.
 9
            In addition to ensuring that permanent signs comply with the Preliminary
10
     Injunction, the City also implemented new forms of temporary paper notices used in
11
     connection with cleanups to omit all references to bulky items to accurately reflect the
12
     City’s cessation of enforcement of the Bulky Item Provisions. Orosco Decl., ¶ 32, Ex. 4.
13
            The City also has taken steps to ensure that the public is aware of the injunction.
14
     For example, the City Attorney’s website contains a description of this case, a link to the
15
     Preliminary Injunction, and an explanation that “[t]his injunction prohibits the City from
16
     removing and immediately destroying personal property based solely on the size of the
17
     item.” See LA City Attorney, Important Court Cases, Janet Garcia, et. al v. City of Los
18
     Angeles, et. al, https://www.lacityattorney.org/homelessness.
19
            C.    The Paper Notices On Which Plaintiffs Base Their Motion
20
            Plaintiffs’ motion is based exclusively on two types of temporary paper notices
21
     that were posted in connection with cleanup operations in the A Bridge Home SECZ
22
     areas. Dkt. No. 88 at 12:2-4. One was posted preceding a July 31, 2020 cleanup; the
23
     other was posted in connection with cleanups on August 3, 2020, August 7, 2020, and
24
     August 12, 2020.3 See Orosco Decl. ¶¶ 30-31; Wong Decl. ¶¶ 17, 19, 20.
25
26
27   3
      Although Plaintiffs’ motion makes reference to the posting of notices on
     August 12, 2020, the Proposed Order submitted with the motion relies only on three
28
                                               5
         CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                         CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 10 of 22 Page ID #:3668




 1          The July 31, 2020 cleanup occurred in the City’s Beacon A Bridge Home SECZ
 2   and took place two days after City Council voted to resume noticed comprehensive
 3   cleanups in SECZ areas. See Orosco Decl., ¶¶ 26, 28-30. In an effort to provide
 4   additional notice of the anticipated cleanup beyond the permanent signage in the area, an
 5   Environmental Compliance Inspector (“ECI”) posted paper notices the day before the
 6   cleanup was scheduled to occur. Id., ¶ 31. Unfortunately, the ECI used an outdated pre-
 7   injunction form of the paper CARE+ comprehensive cleaning notice. Id.; Wong Decl.
 8   ¶17. While that notice did not reference LAMC 56.11(3)(i) or LAMC 56.11(10)(d), it
 9   did contain a statement that “bulky items are always prohibited.” See Dkt. No. 82-9 and
10   n. 1 infra.
11          On the three days in August alleged, ECIs also posted paper notices in connection
12   with cleanups in SECZ areas. Wong Decl., ¶¶ 19, 20. These notices were different than
13   the CARE+ notice posted in July but they similarly stated that “storage of bulky items in
14   the public right of way or another public area is prohibited.” See Dkt. No. 82-11 and n.
15   1 infra. Unlike the CARE+ notice, which was a general notice of cleanup, these notices
16   were affixed to individual structures located in the cleanup area that appeared to be used
17   as shelters; they were intended to provide individualized notice (in addition to the notice
18   provided by the permanent signs) to persons who may be living in those structures that
19   the item would be subject to removal at the time of the cleanup. Wong Decl., ¶ 20. The
20   notices stated if the item was removed, it would be stored for 90 days unless it was
21   contaminated, and provided contact information for the storage facility. Id.; Dkt. No.
22   82-11.
23          As Plaintiffs acknowledge, each of these signs remained posted for a very short
24   period per instance, and, as Plaintiffs are aware, all signs had already been removed by
25   the time Plaintiffs filed their motion. See Dkt. No. 88 at 15:15-16, 17:2-5.
26
27
     occasions (July 30, August 3, and August 7). See Dkt. No. 88-1. Nevertheless, the City
28   addresses all four incidents.
                                             6
       CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                       CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 11 of 22 Page ID #:3669




 1          D.    The City’s Efforts To Address Plaintiffs’ Concerns
 2          On the afternoon of Thursday, August 6, 2020, Plaintiffs notified the City that
 3   they intended to file an ex parte application on the following day for an order to show
 4   cause regarding contempt and sanctions based on the July 30 and August 3 incidents.
 5   Dkt. No. 88 at 7:6-8; Dermer Decl., ¶¶ 5,6.4 The City immediately investigated
 6   Plaintiffs’ allegations, and counsel discussed Plaintiffs’ contemplated ex parte
 7   application by phone that same day. Dermer Decl., ¶¶ 7, 8. Plaintiffs’ counsel stated
 8   they might be willing to forgo filing their contemplated ex parte application if the City
 9   agreed to a stipulation and declaration from LASAN. Id., ¶ 9. On Monday,
10   August 10, 2020, the City’s counsel sent Plaintiffs’ counsel a lengthy and detailed email
11   reporting on the results of LASAN’s investigation into Plaintiffs’ concerns and the
12   affirmative steps taken to address them. Id., ¶ 11; Dkt. No. 89 (“Myers Decl.”), Ex. Q
13   (Dkt. No. 89-15). Among other information provided in that email, the City’s counsel
14   reported that LASAN had placed overlays on over 3,000 permanent signs to cover any
15   reference to the Bulky Item Provision or bulky items. Myers Decl., Ex. Q.
16          On Thursday, August 13, 2020, Plaintiffs’ counsel sent an email contending that
17   “over 100 signs” around an A Bridge Home location “were non-compliant.” Dermer
18   Decl., ¶ 14. The City immediately investigated the issue. Id., ¶ 15; Orosco Decl., ¶ 25.
19   On Monday, August 17, 2020, the City’s counsel responded, detailing the steps taken to
20   investigate Plaintiffs’ allegations, including that LASAN had conducted field checks on
21   August 14, 2020—the day after Plaintiffs’ email—and found that only four signs were
22   missing overlays. Myers Decl., Ex. T (Dkt. No. 89-20). The City’s counsel noted the
23   disconnect between Plaintiffs’ and the City’s numbers and thus requested that Plaintiffs
24
     4
25     Plaintiffs attempt to characterize the August 6, 2020 phone call as satisfying the Rule
     7-3 meet and confer requirement for the present motion. See Dkt. 88 at (ii). But that call
26   concerned only Plaintiffs’ intention to file an ex parte application and related only to the
27   July 30 and August 3 notices. Dermer Decl., ¶ 5. Given that the present motion is based
     on two incidents that postdate the August 6 call (the August 7 and August 12 postings),
28   that call did not satisfy Plaintiffs’ Rule 7-3 obligations.
                                                  7
         CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                         CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 12 of 22 Page ID #:3670




 1   provide any evidence they had to support their belief that “over 100 signs” were not
 2   updated, and also proposed that the parties schedule a meet-and-confer to discuss the
 3   issue. Dermer Decl., ¶ 15. Instead, Plaintiffs filed their motion later that day. Id.
 4   III.   LEGAL STANDARDS APPLICABLE TO CIVIL CONTEMPT
 5          In the Ninth Circuit, a court may only find contempt where clear and convincing
 6   evidence demonstrates that a party violated a specific and definite court order, beyond
 7   substantial compliance, and not based on a good faith and reasonable interpretation of
 8   the order. Labor/Cmty. Strategy Ctr. v. L.A. Cty. Metro Transp. Auth., 564 F.3d 1115,
 9   1123 (9th Cir. 2009) (citing Dual-Deck Video, 10 F.3d 693, 695 (9th Cir. 1993)); United
10   States v. Bright, 596 F.3d 683, 684 (9th Cir. 2010) (placing burden on moving party to
11   show “(1) that [alleged contemnor] violated the court order, (2) beyond substantial
12   compliance, (3) not based on a good faith and reasonable interpretation of the order,
13   (4) by clear and convincing evidence.”); see also Harbor Breeze Corp. v. Newport
14   Landing Sportfishing, Inc., 2020 WL 816135, at *7 (C.D. Cal. Jan. 23, 2020).
15          Although willfulness is not required, contempt does not lie where the conduct
16   “appears to be based on a good faith and reasonable interpretation of the court’s order.”
17   See Dual-Deck, 10 F.3d at 695; Degla Grp. For Invs., Inc. v. Boconcept USA, Inc., 2010
18   WL 11509053, at *19 (C.D. Cal. Sept. 30, 2010) (holding that “some minor, albeit short-
19   lived, violations of the injunction” were insufficient to warrant contempt where good-
20   faith and reasonable efforts were made to comply). If a party is in “substantial
21   compliance” with the court’s order, “a few technical violations” will not support a
22   holding of contempt “where every reasonable effort has been made to comply.” Dual-
23   Deck Video, 10 F.3d at 695 (vacating contempt judgment where defendant substantially
24   complied with order, despite three harmless technical violations of order). “Any doubts
25   as to whether these requirements have been met in a particular case must be resolved in
26   favor of the party accused of the civil contempt.” O’M & Assocs., LLC v. Ozanne, 2011
27   WL 2160938, at *4 (S.D. Cal. Jun. 1, 2011).
28
                                               8
       CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                       CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 13 of 22 Page ID #:3671




 1   IV.   THE CITY SUBSTANTIALLY COMPLIED WITH THE INJUNCTION

 2         Contempt will not lie where there has been “substantial compliance,” i.e., where
 3   the alleged noncompliance is “technical or de minimis.” Quantum Labs, Inc. v. Maxim
 4   Integrated Prods., 2020 WL 1914959, at *9 (N.D. Cal. Apr. 20, 2020) (citing Facebook,
 5   Inc. v. Power Ventures, Inc., 2017 WL 3394754, at *3 (N.D. Cal. Aug. 8, 2017) and
 6   Bright, 596 F.3d at 694). In other words, “contemptuous behavior must violate the
 7   substance of a specific and definite court order, not merely its form.” Innovation
 8   Ventures, LLC v. N2G Distrib., Inc., No. SA CV 12-00717-AB (Ex), 2014 U.S. Dist.
 9   LEXIS 184735, at *50 (C.D. Cal. Nov. 4, 2014) (Westlaw citation unavailable). Here,
10   the two faulty paper notices—posted on four isolated instances and remedied before
11   Plaintiffs even filed their motion—do not warrant a finding of contempt, and certainly
12   do not justify the exorbitant monetary sanctions Plaintiffs request. Although Plaintiffs
13   claim that “[t]he City cannot possibly argue it took reasonable steps to comply with this
14   Court order” (Dkt. No. 88 at 12:1-2), the record shows otherwise.
15         A.     The City Has Not Enforced The Bulky Item Provisions
16         When determining whether a party has substantially complied with a court order,
17   “the court must review the [party’s] action in accordance with the purpose of the order.”
18   On Command Video v. Lodgenet Entm’t Corp., 976 F. Supp. 917, 938 (N.D. Cal. Apr. 3,
19   1997) (finding that, in light of the purpose of the order, the party substantially complied
20   and contempt was unwarranted). Here, there can be no dispute that the central purpose
21   of the Preliminary Injunction, and indeed, the express basis for Plaintiffs’ motion
22   seeking that injunction, was to prohibit the enforcement of the Bulky Item Provisions.
23   See Dkt. No. 58 at 1; Dkt. No. 48 at 11:5-8. There also can be no dispute that the City
24   fully complied with these prohibitions. Indeed, Plaintiffs’ motion does not allege that
25   the City seized or destroyed a single bulky item in violation of the injunction. After the
26   Preliminary Injunction issued, LASAN adjusted its protocols for addressing bulky items
27   to comply with the injunction, and informed and reminded all personnel involved in
28   cleanups accordingly. Wong Decl., ¶ 9. Moreover, in all cleanup operations that have
                                            9
       CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                       CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 14 of 22 Page ID #:3672




 1   taken place since the Preliminary Injunction issued, no items were removed or discarded
 2   because they were “bulky”; rather, bulky items were treated in the same manner as all
 3   other personal property irrespective of size. See id., ¶¶ 12, 18, 21.5
 4          B.    New Permanent Signs Are Compliant; The Errant Temporary Signs
 5                Were Promptly Corrected
 6          As noted, the sole basis for Plaintiffs’ contempt motion is the contention that in
 7   four instances, paper signs posted in connection with cleanup operations violated the
 8   injunction against “[p]osting signs, notices, or other public information stating that the
 9   City will enforce Sections 56.11(3)(i) or 56.11(10)(d) of the [LAMC].” Notice of
10   Motion, Dkt. No. 88 at (i). But these instances do not warrant a finding of contempt—
11   they are outliers of the City’s practices, caused no harm, and were promptly corrected.
12          First, the City posted 1,080 new permanent signs about cleanups since the
13   injunction—every single one of them complies the injunction. Orosco Decl., ¶¶ 18-19,
14   Ex. 2. None of these permanent signs reference bulky items, much less state that the
15   Bulky Item Provisions will be enforced. Id. Plaintiffs do not claim otherwise.
16          Second, when Plaintiffs contacted the City stating that the existing signs, i.e., the
17   signs that had been posted before the Preliminary Injunction issued, should be removed
18
19
     5
       In passing, Plaintiffs speculate that “[t]he fact that the City has posted notices of its
     intention to seize Bulky Items calls into question the extent to which the City is actually
20   doing so.” Dkt. No. 88 at 13:22-23. Plaintiffs also submit one video, taken by
21   Plaintiffs’ counsel, depicting a tent-like structure being discarded, during which
     Plaintiffs’ counsel speculates that the notice posted on the structure likely referred to
22   bulky items. Id. at 17:1-10. Ostensibly, the purpose of the video is to put into question
23   whether the structure was seized and discarded because it was a bulky item. Not only do
     these speculations fall far short of meeting the “clear and convincing” standard required
24   for a finding of contempt, they are unfounded. As the video shows, the tent took up
25   almost the entire sidewalk where the cleanup was taking place. The Preliminary
     Injunction does not prohibit removal of items that interfere with ADA passage or City
26   operations. Dkt. No. 58 at 2-3, 30. Moreover, the reason the structure was discarded
27   was because it was contaminated with rodent feces, urine, and blood. Wong Decl., ¶ 24.
     The Preliminary Injunction does not prohibit the City from discarding items that pose
28   immediate threats to health and safety. Dkt. No. 58 at 2-3, 30.
                                                 10
         CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                         CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 15 of 22 Page ID #:3673




 1   or revised based on Plaintiffs’ interpretation of the injunction, the City promptly acted to
 2   revise the signs with overlays, even though the Court’s order did not clearly require such
 3   action. See Dual-Deck Video, 10 F.3d at 695 (“Civil contempt…consists of a party’s
 4   disobedience to a specific and definite court order”). This was no small undertaking;
 5   there are over 3,000 permanent metal signs that had been posted at approximately 750
 6   SECZ locations in the City prior to issuance of the injunction. Orosco Decl., ¶ 23.
 7          Third, the four instances in which the errant paper notices were posted were
 8   promptly corrected. These isolated instances do not show a “blatant disregard” for the
 9   injunction. Indeed, those notices were posted in the very same timeframe that City
10   employees were undertaking a comprehensive effort to remove references to bulky items
11   on over 3,000 permanent signs around the City. See Orosco Decl., ¶¶ 17, 19, 23-25.6
12   Furthermore, the notices were short-lived and resulted in no harm—no bulky items were
13   removed and/or discarded solely based on their size (Wong Decl., ¶ 21), and Plaintiffs
14   proffer no evidence that any person who stored belongings in the area even saw the
15   notices, much less that that they relied on the notices and thus, voluntarily “abandon[ed]
16   their belongings.” See Dkt. No. 88 at 12:24-27.7
17
18   6
       In an apparent effort to show that the notices were posted maliciously, Plaintiffs point
19   to statements made by Councilmember Buscaino reflecting his beliefs about bulky items
     in the public right of way. Dkt. No. 88 at 13:27-14:12. Even if these comments were
20   tied to the erroneous notices in any way—and they were not—they do not show that the
21   City acted with malice. Plainly, the views of a single Councilmember do not reflect City
     policy, which can only be enacted by a vote of a quorum of all fifteen members of the
22   City Council and by approval of the Mayor. Moreover, many of the other Council
23   members expressed very different views. See, e.g., Plt’s RJN, Dkt. No. 90, Ex. 5 at pp.
     47, 75. Indeed, Buscaino’s first motion to resume cleanup operations on an emergency
24   basis was rejected by the majority of the Council. Id. at Ex. 3, p. 105. The second
25   motion passed 10-4 but was limited to cleanups in special enforcement zones, and did
     not reference the Bulky Item Provisions. See Ex. 5 at p. 85-86.
26   7
       While Plaintiffs submit evidence that their counsel and a member of AREPS (which is
27   no longer a party to this litigation) observed the notices (see Myers Decl. and Parriott
     Decl.), there is no evidence that any of the Plaintiffs saw the notices, much less that any
28   of them, or any other person, moved any of their property in reliance on the notice.
                                                11
         CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                         CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 16 of 22 Page ID #:3674




 1         Such circumstances do not support a finding of contempt. See e.g., Dual-Deck
 2   Video, 10 F.3d at 695 (vacating contempt judgment despite three technical violations
 3   where defendant substantially complied with order); Vertex Distrib. v. Falcon Foam
 4   Plastics, Inc., 689 F.2d at 891-92 (affirming district court’s denial of contempt where
 5   party substantially complied with order, despite one violation arising from two listings in
 6   a phone book directory that had already been corrected prior to filing of the application
 7   for a contempt order); TrafficSchool.com v. Edriver Inc., 653 F.3d 820, 834 (9th Cir.
 8   2011) (affirming denial of contempt for several technical violations of injunction where
 9   defendants otherwise substantially complied); Bbu, Inc. v. Sara Lee Corp., 2009 WL
10   10672191, at *3 (S.D. Cal. Sept. 29, 2009) (finding no contempt in infringement case
11   where defendants ordered stickers to be placed over offending labels and instructed
12   employees accordingly); Nat’l Advertising Co. v. Orange, 861 F.2d 246, 250 (9th Cir.
13   1988) (vacating contempt order where city substantially complied with injunction);
14   Degla Grp. For Invs., Inc., 2010 WL 11509053, at *19 (“Although [moving party] has
15   highlighted some minor, albeit short-lived, violations of the injunction, the court
16   concludes that they are not sufficient to warrant the entry of an order of contempt
17   because [alleged contemnor] appears to have made good-faith and reasonable efforts to
18   comply with the injunction.”).
19         Indeed, the perfect compliance Plaintiffs are demanding is a much higher standard
20   than the law requires, and Plaintiffs’ efforts to characterize the City’s efforts as anything
21   short of substantial compliance are unsupported by the evidence or the law. See e.g.,
22   Labor/Community Strategy Ctr., 564 F.3d at 1123-24 (affirming denial of civil contempt
23   sanctions where party substantially complied, despite “imperfect compliance” with one
24   requirement of the order); see also Bbu, Inc., 2009 WL 10672191, at *3 (holding
25   defendants were not in contempt of the preliminary injunction where they took steps to
26   comply with the order despite unstickered infringing products still being on the market).
27   Courts are particularly disinclined to find that short-lived violations constitute contempt,
28   especially where, as here, the notices were already removed by the time of filing of
                                              12
       CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                       CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 17 of 22 Page ID #:3675




 1   Plaintiffs’ motion. See e.g., Vertex Distrib., 689 F.2d at (district court did not abuse
 2   discretion in declining to find contempt where steps had already been taken to correct
 3   the violation relied on prior to plaintiff’s application for an order holding defendants in
 4   contempt); Degla Grp. For Invs., Inc., 2010 WL 11509053, at *19.
 5           Moreover, the City has taken additional steps to ensure that future paper notice
 6   postings fully comply with the injunction. The LASAN division tasked with supporting
 7   CARE and CARE+ cleanup programs implemented adjustments to the formal protocols
 8   suspending use of any notices referencing bulky items and confirmed that the revised
 9   CARE+ notice, which omits references to bulky items, should be used for
10   comprehensive cleanups. Orosco Decl., ¶¶ 32-33; Wong Decl., ¶ 22. Given the City’s
11   prompt action and remedial measures, a finding of contempt is unwarranted. See
12   Westside Shepherd Rescue of L.A. Inc. v. Pollock, 2009 WL 10675198, at *2 (C.D. Cal.
13   Aug. 27, 2009) (finding that since Defendants had cured the one instance of non-
14   compliance with the injunction, “any sanction imposed [other than to compensate
15   Plaintiff for losses caused by the violation] would not be for purposes of coercing
16   compliance with the injunction, but would instead transform the contempt hearing into
17   criminal contempt.”).8
18   V.     THERE IS NO BASIS NOR NEED FOR THE REQUESTED SANCTIONS
19          Even if the Court were inclined to find that these four isolated and now-remedied
20   instances warranted a finding of contempt, the Court should decline to impose the
21   extravagant sanctions that Plaintiffs seek—$45,205.58 a day until the City files a
22   Declaration of Compliance by the Director and General Manager of LASAN. Dkt. No.
23   88, 20:17-19; 21:10-14. See General Signal Corp. v. Donallco, Inc., 787 F.2d 1376,
24
25
     8
       While Plaintiffs acknowledge the short-lived nature of the temporary notices, they
26   contend that the “fleeting” nature of such temporary notices makes it “more difficult for
27   Plaintiffs to hold the City accountable.” Dkt. No. 88, 15:14-17. Any such concern,
     however, is allayed by the City’s additional affirmative steps to ensure that no temporary
28   signs referencing Bulky Items or the Bulky Item Provisions will be posted in the future.
                                               13
         CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                         CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 18 of 22 Page ID #:3676




 1   1380-81 (9th Cir. 1986) (vacating $400,000 sanction, despite finding contempt, because
 2   record was insufficient to support the sanction as either compensatory or coercive); see
 3   also Cuviello v. City of Oakland, 2009 WL 3707014, at *5 (N.D. Cal. Oct. 19, 2009)
 4   (“Should a court find a party in contempt, the court has discretion in deciding whether to
 5   impose sanctions.”) (Citation omitted).
 6         The purpose of civil contempt sanctions is remedial, i.e., to coerce obedience with
 7   the court order or compensate the party pursuing the contempt action for “actual loss”
 8   resulting from past non-compliance, or both. See id.; see also Dual-Deck Video, 10 F.3d
 9   at 696 (“award to defendants must be limited to their ‘actual loss’ for ‘injuries which
10   result from the noncompliance.’”). Where a sanction is instead intended to punish a
11   party for past defiance of an order, that must be viewed as a criminal sanction, which
12   requires the full panoply of heightened procedural protections afforded to criminal
13   defendants. See Whittaker Corp. v. Execuair Corp., 953 F.2d 510, 517 (9th Cir. 1992).
14   Furthermore, “[w]here a fine is not compensatory, it is civil only if the contemnor is
15   afforded the opportunity to purge.” Int’l Union v. Bagwell, 512 U.S. 821, 829 (1994);
16   United States v. Ayres, 166 F.3d 991, 997 (9th Cir. 1999) (“Civil contempt sanctions []
17   are only appropriate where the contemnor is able to purge the contempt by his own
18   affirmative act and ‘carries the keys of his prison in his own pocket’”) (citation omitted).
19         A.     The Requested Monetary Fines Are Unwarranted
20         Plaintiffs’ requested civil contempt monetary sanctions are unnecessary and
21   inappropriate. First, on this record, where inadvertent, technical, and relatively minor
22   violations were immediately remedied, and where there is no evidence—let alone clear
23   and convincing evidence—of present contempt, there is no need to coerce compliance
24   with sanctions. Contempt sanctions designed to be coercive have no purpose where a
25   defendant has already come into at least substantial compliance with the order at issue,
26   and imposition of any such sanction would be punitive in nature. See Westside Shepherd
27   Rescue of L.A. Inc. v. Pollock, 2009 WL 10675198, at *2 (C.D. Cal. Aug. 27, 2009)
28   (finding that since Defendants had cured the one instance of non-compliance with the
                                             14
       CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                       CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 19 of 22 Page ID #:3677




 1   injunction, “any sanction imposed (other than to compensate Plaintiff for losses caused
 2   by the violation) would not be for purposes of coercing compliance with the injunction,
 3   but would instead transform the contempt hearing into criminal contempt.”). Here, none
 4   of the notices relied on by Plaintiffs in their motion are still posted, and the City has
 5   taken additional affirmative steps to ensure that the mistaken posting of pre-injunction
 6   notices will not occur in the future. Orosco Decl., ¶¶ 32-33; Wong Decl., ¶ 22.
 7          Second, even if sanctions were appropriate (and they are not), the amount of
 8   sanctions requested by Plaintiffs is wholly unreasonable. See United States v.
 9   Alfredoflores, 628 F.2d 521, 527 (9th Cir. 1980) (“the district court should apply the
10   least coercive sanction (e.g., a monetary penalty) reasonably calculated to win
11   compliance with its orders”); see also Cuviello, 2009 WL 3707014, at *5 (same). “[I]n
12   determining how large a coercive sanction should be the court should consider the
13   ‘character and magnitude of the harm threatened by continued contumacy, and the
14   probably effectiveness of any suggested sanction’.” General Signal Corp. v. Donallco,
15   Inc., 787 F.2d 1376, 1380 (9th Cir. 1986) (citation omitted). A fine of $45,205.58 a day
16   is not only unwarranted but would be disproportionate given the four isolated and short-
17   lived violations that Plaintiffs concede “by their very nature are fleeting” (Dkt. 88 at
18   15:15-16), all of which have been corrected and none of which resulted in any harm to
19   Plaintiffs.9 See Facebook, Inc., 2017 U.S. WL 3394754, at *15 (finding the requested
20   $500 per day fine was not “the least coercive sanction…reasonably calculated to win
21   compliance”); see also Shuffler v. Heritage Bank, 720 F.2d 1141, 1148 (9th Cir. 1983)
22   ($500 daily fine was improper as coercive sanction because, among other reasons, record
23   did not demonstrate that it was imposed after a reasoned consideration by district court
24
25
     9
       Plaintiffs characterize the requested daily monetary sanction as “coercive,” but to the
     extent it could be characterized as compensatory, it would also be inappropriate because
26   compensatory sanctions “must of course be based upon evidence of complainant’s actual
27   loss”, and here, there has been none. Cuviello, 2009 WL 3707014, at *5; In re Dual-
     Deck Video, 10 F.3d at 696 (“the award to defendants must be limited to their ‘actual
28   loss’ for ‘injuries which result from the noncompliance.’”) (Citation omitted).
                                                15
         CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                         CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 20 of 22 Page ID #:3678




 1   of “the character and magnitude of the harm threatened by continued contumacy, and the
 2   probably effectiveness of any suggested sanction in bringing about the result desired”).
 3   While Plaintiffs claim that this figure is equivalent to the amount allocated every day
 4   from the City’s budget to LASAN for CARE+ comprehensive cleanups, they fail to
 5   explain why this would be an appropriate proxy for the least coercive sanction to exact
 6   compliance with the Preliminary Injunction; at best, it appears to be irrelevant, and at
 7   worst, it appears intended to be punitive. See Whittaker Corp., 953 F.2d at 517 (“Unlike
 8   the punitive nature of criminal sanctions, civil sanctions are wholly remedial.”) (Citation
 9   omitted). Plaintiffs’ request for monetary sanctions should be denied.
10         B.     Posting of Remedial Notices Is Unnecessary
11         Given the lack of any evidence that any Plaintiff (or any person for that matter)
12   acted in reliance on the notices raised in Plaintiffs’ motion, it is unnecessary to impose
13   the burden and expense of posting remedial notices. The only case Plaintiffs cite to
14   support their request for remedial signs is an unpublished district court case that is
15   inapposite. See Dkt. No. 88 at 21:21-24 (citing Ramond v. Designers Fountain, Inc.,
16   1993 WL 43561, at *4 (C.D. Cal. 1993)). In that case, the court ordered a party that
17   indisputably violated an injunction against certain advertising to compensate the moving
18   party for its actual loss as a result of the enjoined advertising, consistent with caselaw
19   permitting an award of corrective advertising to compensate for damages caused by
20   violations of an injunction against advertising that dilutes a trademark or impacts public
21   perception with respect to the moving party, its goods or services. See Ramond, 1993
22   WL 43561, at *4. Unlike the violations alleged here, the court in that case expressly
23   noted that the violations “were neither technical, inadvertent, nor accidental.” Id. at *3.
24         C.     Attorneys’ Fees Are Unwarranted
25         Although a court may impose attorneys’ fees after a finding of civil contempt, it is
26   not mandatory. See Innovation Ventures, 2014 U.S. Dist. LEXIS 184735, at *51
27   (“courts may (but are not required to) impose attorneys’ fees as an appropriate remedial
28   fine after a finding of civil contempt.”). Attorneys’ fees are unwarranted here, where the
                                                16
       CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                       CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 21 of 22 Page ID #:3679




 1   record shows that the City consistently took Plaintiffs’ concerns seriously and acted
 2   quickly to investigate and respond to them. See Dermer Decl., ¶¶2-16; Myers Decl., Ex
 3   T. Despite the City’s reasonable steps to comply with the Preliminary Injunction
 4   coupled with its prompt actions to address Plaintiffs’ concerns (including rapidly
 5   deploying LASAN employees to affix overlays over thousands of existing permanent
 6   signs around the City), Plaintiffs elected to file a motion seeking contempt sanctions just
 7   hours after the City requested a meet-and-confer to address Plaintiffs’ outstanding
 8   concerns. See Dermer Decl., ¶15. Instead, Plaintiffs filed their motion that same day.
 9   Id. The next day, Plaintiffs responded to the City’s email by stating that the “motion for
10   contempt and sanctions we filed yesterday speaks for itself on most of your points.” Id.
11   at ¶16. This not only violated Local Rule 7-3, it resulted in unnecessary motion practice
12   and needlessly burdened the time and resources of the parties and the Court.10
13
14
15
16
17
     10
        Plaintiffs dedicate several pages of their motion to attacking the credibility and
18   integrity of the City’s attorneys because of an alleged discrepancy between the number
19   of existing-sign overlays reported by the City’s attorneys (over 3,100) and the number
     counted by Plaintiffs’ attorneys (finding a hundred or so overlays missing). See Dkt. No.
20   88 at 18-19. The City will not respond to these insults in kind, both because such attacks
21   are unprofessional and because the record speaks for itself. Despite Plaintiffs’ deliberate
     use of quotations when referencing the City’s “swift investigation,” the record shows
22   that the investigations were swift—within days of Plaintiffs’ raising concerns, the City’s
23   attorneys responded in a good-faith and detailed manner based on the information
     available to them at the time. See Dermer Decl., ¶¶2-16. As to the apparent discrepancy
24   in the number of overlays, the City continues to investigate but it is possible that some
25   may have fallen off or been deliberately removed. To the extent such discrepancies
     exist, they are evidence of the challenges inherent to the task of monitoring thousands of
26   signs posted at hundreds of locations throughout the City, not of counsel’s intent to
27   “obfuscate” or deceive. Regardless, the record shows that the City made every effort to
     address and resolve Plaintiffs’ concerns, and in fact, did address and resolve those
28   concerns before Plaintiffs filed their motion.
                                                17
          CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                          CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
 Case 2:19-cv-06182-DSF-PLA Document 93 Filed 08/31/20 Page 22 of 22 Page ID #:3680




 1   VI.   CONCLUSION
 2         For the foregoing reasons, Plaintiffs’ motion for contempt and sanctions against
 3   the City should be denied.
 4
 5   Dated: August 31, 2020         MICHAEL N. FEUER, City Attorney
 6                                  KATHLEEN KENEALY, Chief Assistant City Attorney
                                    SCOTT MARCUS, Senior Assistant City Attorney
 7                                  PATRICIA URSEA, Deputy City Attorney
 8                                  FELIX LEBRON, Deputy City Attorney

 9
                                    By:    /s/ A. Patricia Ursea
10                                         A. PATRICIA URSEA
                                           Deputy City Attorney
11
                                           Attorneys for Defendant
12                                         CITY OF LOS ANGELES
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             18
      CITY OF LOS ANGELES’ OPPOSITION TO PLAINTIFFS’ MOTION FOR ORDER TO SHOW
                      CAUSE RE: CIVIL CONTEMPT AND SANCTIONS
